   Case: 4:19-cv-00078-GHD-RP Doc #: 1-3 Filed: 05/21/19 1 of 2 PageID #: 18




         IN THE CIRCUIT COURT OF WASHINGTON COUNTY, MISSISSIPPI
                                FOURTH JUDICIAL DISTRICT

PAMELA COLEMAN, PERSONAL REPRESENTATIVE                                              PLAINTIFFS
AND SURVIVING SPOUSE OF ROBERT E. COLEMAN,
DECEASED, INDIVIDUALLY AND AS PERSONAL
REPRESENTATIVE ON BEHALF OF ALL WRONGFUL
DEATH BENEFICIARIES OF ROBERT E. COLEMAN, DECEASED

VS.                                                         CIVIL ACTION NO.: 2019-0055CI


FDJ TRUCKING, LLC, CHADRICK JONES,                                               DEFENDANTS
INDIVIDUALLY, AND JOHN DOES MO

            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                   OF CERTAIN NAMED INDIVIDUAL DEFENDANTS

       COMES NOW the Plaintiffs, by counsel, who do voluntarily dismiss without prejudice

individual defendants Frederick Nichols, Danekins Rodgers and Jeremy Rodgers who were the then

listed members ofFDJ Trucking, LLC on the basis that FDJ Trucking, LLC was not ingood standing
with the Secretary of the State of Louisiana at the time the Complaint was filed in this matter, but

which subsequently took the actions necessary to now be in good standing. This Notice ofVoluntary
Dismissal Without Prejudice ofthese named individuals does not inany way prejudice the rights of

the Plaintiffs to continue to proceed against Defendants FDJ Trucking, LLC, Chadrick Jones,

individually, and John Does l-IO.

       SO NOTICED this the                 day of May, 2019,

                                             PAMELA COLEMAN, Personal Representative and
                                             Surviving Spouse of Robert E. Coleman, deceased,
                                             Individually and as PersonalRepresentativeonBehalf
                                             of all Wrongful Death Beneficiaries of Robert E.
                                             Coleman, decj




                                                                          o,: 8530
                                                          Plaintiffs

                                                                                                 EXHIBIT


                                                                                                   0
  Case: 4:19-cv-00078-GHD-RP Doc #: 1-3 Filed: 05/21/19 2 of 2 PageID #: 19




OF COUNSEL:


WILLIAM R. STRIEBECK, P.A.
P.O. Box 519
Greenville, MS 38702-0519
Telephone: (662) 378-5450
Facsimile: (662) 378-3261
Email: wmstriebeck@mnail.com
       vsabbatini@.bellsout]i.net




                                 CERTIFICATE OF SERVICE

       I,Bill Striebeck, Esq. do hereby certify that Ihave this day forwarded via electronic service

and via U.S. Mail, postage prepaid, atrue and correct copy ofthe above and foregoing Notice of
Voluntary Dismissal Without Prejudice ofCertain Named Individual Defendants to:
                 John MacNeill, Esq..
                 Mark C. Carlson, Esq.
               Gregory W. Virden, Jr., Esq.
               Copeland Cook Taylor & Bush
               P.O. Box 6020
               Ridgeland, MS 39158


      This the           day of May, 2019.




                                                            Bill Strie




                                             Page 2 of 2
